t c summary opinion united_states tax_court samra and shah adel petitioners v commissioner of internal revenue respondent docket no 21982-05s filed date samra and shah adel pro sese michael t sargent for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for the sole issue for decision is whether petitioners are entitled to a theft_loss deduction for the taxable_year at issue background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in virginia when they filed their petition petitioners were born and raised in afghanistan where they met and were married in in the midst of the soviet-afghan war petitioners fled afghanistan for pakistan needing cash for their journey but unable to sell their greatest assets a house and a mercedes-benz automobile because of government-imposed restrictions on the sale of such assets petitioners arranged to sell their car to an uncle for dollar_figure the uncle had some cash on hand to complete the transaction but not to pay the full price of the car dollar_figure petitioners and the uncle agreed that the difference would be satisfied by the transfer of a gold and transactions between unrelated parties were prohibited heavily monitored or both emerald jewelry set that the uncle had in his possession as a result of a bequest from his grandmother before embarking upon their journey to pakistan petitioners took the jewelry set comprising a necklace ring earrings and a bracelet to an afghani jewelry appraiser the appraiser who was both appraising the pieces and setting a price in case petitioners wished to sell him the set valued the jewelry at big_number u s dollars because of the unstable political environment causing many similarly situated families to attempt to sell such jewelry sets petitioners decided to retain the set in the hope of attaining a higher price for it in either pakistan or another country after year in pakistan petitioners emigrated to canada where they lived from through while they lived in canada petitioners kept the jewelry in a safe deposit box at their bank they did not have any further appraisal done on the set while living in canada in petitioner husband mr shah was offered a position with the u s trade office and later as a military consultant and translator petitioners moved to virginia sometime in and have lived there since in a three-story single-family home petitioners have family in canada and afghanistan and occasionally travel to both places to visit their relatives in late date petitioner wife traveled to visit her ailing mother in canada at or about this same time mr shah had oral surgery while mr shah was recuperating he stayed in a bedroom on the top floor of their three-story home sometime between february and date petitioners’ home was burglarized the burglary occurred in the basement of the home while mr shah was on the top floor convalescing on date petitioners filed a police report with the prince william county police department in manassas virginia wherein they detailed the items stolen as follows a sony playstation video game console game controllers and a memory card dollar_figure value a stereo dollar_figure value a camcorder dollar_figure value and an emerald and gold jewelry set the values reported for the articles in the set were as follows necklace--dollar_figure earrings--dollar_figure ring--dollar_figure and bracelet--dollar_figure the total value on the police report for all items reported stolen was dollar_figure none of the items stolen were ever recovered and petitioners’ homeowners insurance covered only the value of the nonjewelry items taken in the burglary and the damage done to petitioners’ home during the year in issue petitioners filed a joint form_1040 u s individual_income_tax_return which was prepared by a paid tax_return_preparer petitioners reported adjusted_gross_income of dollar_figure petitioners attached a form_4684 casualties and thefts to their return petitioners’ form_4684 listed their cost_basis in the items stolen as dollar_figure less an insurance reimbursement of dollar_figure after subtracting the dollar_figure limitation imposed on theft losses under sec_165 and the adjusted_gross_income limitation under sec_165 petitioners computed the amount of their total theft_loss on form_4684 to be dollar_figure and claimed a casualty and theft_loss deduction for the same amount on schedule a itemized_deductions on date respondent sent petitioners a statutory_notice_of_deficiency wherein respondent determined a deficiency of dollar_figure resulting from the disallowance of petitioners’ claimed deduction for theft_loss for lack of substantiation discussion in general the commissioner’s determination in a notice_of_deficiency is presumed correct and the burden_of_proof is on the taxpayer to prove otherwise rule a 290_us_111 tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to deductions claimed on a return rule a 503_us_79 under certain circumstances the burden_of_proof with respect to relevant factual issues may shift to the commissioner the record is silent as to the discrepancy between the total loss figure contained in the police report dollar_figure and the figure listed on form_4684 dollar_figure under sec_7491 petitioners have not alleged that sec_7491 applies and therefore the burden_of_proof has not shifted to respondent respondent’s position is that petitioners have failed to substantiate either their bases in or the fair market values immediately before the theft of the items stolen for which they claimed a theft_loss deduction on their return petitioners have presented evidence only with respect to the jewelry set and it is petitioners’ contention that the car sale price the afghani jeweler’s appraisal of the set and their own estimate of the appreciated value of the set over the course of years adequately substantiate their basis in and the fair_market_value of the set sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise for individuals sec_165 allows a taxpayer to deduct a loss from theft the deduction is only allowed to the extent that the loss exceeds dollar_figure and to the extent that the net_loss exceeds percent of adjusted_gross_income sec_165 and the amount allowed as a deduction is the lesser_of the difference between the fair_market_value of the property immediately before and after the theft and the adjusted_basis in the property 305_us_468 sec_1_165-7 sec_1_165-8 income_tax regs in applying sec_1_165-7 income_tax regs the fair_market_value of the property immediately after the theft is zero sec_1_165-8 income_tax regs inherent in sec_165 are several requirements first the taxpayer must have been the owner of the property at the time of the loss 15_tc_135 the parties agree that petitioners owned the jewelry set at the time of the theft in addition to the ownership requirement either the taxpayer’s basis in the stolen property or the fair_market_value of the property immediately before the theft must be ascertained sec_1_165-7 sec_1_165-8 income_tax regs where a taxpayer fails to credibly establish either the basis or the fair_market_value of the property immediately preceding the theft we are unable to determine the amount of loss deductible see id on the basis of petitioners’ account of the sale of their car in we are unclear as to how much of the dollar_figure purchase_price was satisfied by petitioners’ uncle through the transfer of his grandmother’s jewelry set while we believe that petitioners did sell the car to their uncle for dollar_figure we also believe that their uncle gave them cash for at least one-half of the stated_value of the car dollar_figure therefore on the basis of this analysis we find that petitioners’ basis in the jewelry set could be no more than dollar_figure although petitioners themselves provided no documentation or credible testimony to establish the amount of cash their uncle gave them for the car accordingly we find that petitioners have failed to adequately substantiate their basis in the jewelry set for purposes of determining the deductible amount of theft_loss see id petitioners next argue that the afghani jeweler’s appraisal coupled with their estimate of the appreciation of the jewelry set over the course of years should suffice as credible substantiation of the fair_market_value of the jewelry set for purposes of their claiming a dollar_figure theft_loss deduction for the following reasons we disagree first petitioners claimed a dollar_figure deduction for the loss of four pieces of gold and emerald jewelry this amount reflects petitioners’ estimate of the replacement cost of those items and therefore is not the appropriate standard see jenny v commissioner tcmemo_1977_142 with respect to the dollar_figure figure claimed on their return petitioners presented no evidence to establish the fair_market_value of the jewelry immediately before the theft the only credible_evidence presented was a translated copy of the afghani jeweler’s appraisal while we find the appraisal to be credible we have serious doubts as to petitioners’ estimate of the fair_market_value of the jewelry before the theft we acknowledge generally that the prices of gold and gemstones have risen markedly over the past years and we are confident that that amount would be greater than even the highest basis we have already presumed that petitioners could have had in the jewelry dollar_figure however because the amount allowed as a deduction is limited to the lesser_of either the fair_market_value of the property immediately preceding the theft or the taxpayer’s basis the amount of the allowable deduction would be limited to petitioners’ basis in the jewelry set see sec_1_165-8 income_tax regs as previously discussed we lack credible_evidence to specifically determine petitioners’ basis in the jewelry set in the absence of such evidence we will apply our best judgment to approximate this amount see 39_f2d_540 2d cir bearing heavily against the taxpayer whose inexactitude is of his own making id pincite we find that petitioners’ basis in the jewelry set before the theft was dollar_figure because petitioners did not receive any insurance reimbursement for the jewelry no amount for such reimbursement must be deducted the amount of theft_loss deduction to which petitioners are entitled is however limited petitioners must first deduct dollar_figure from the total amount of allowable loss under sec_165 second under sec_165 petitioners are allowed a deduction only to the extent that the amount allowable exceeds percent of the petitioners’ adjusted_gross_income the allowable_amount is dollar_figure after applying sec_165 the total theft_loss amount allowable is dollar_figure decision will be entered under rule
